UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION14(C) OF THE SECURITIES EXCHANGE ACT OF1934 Check the appropriate box: o Preliminary information statement o Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)). x Definitive information statement. ACRO, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (check appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Tile of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act of Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, schedule or registration statement no.: (3) Filing party: (4) Date filed: 1 ACRO, INC. 1, SUITE 134-271 MABLETON, GA 30126 (404)537-2900 NOTICE OF ACTION BY WRITTEN CONSENT OF MAJORITY STOCKHOLDERS WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’ MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. To the Holders of Common Stock of Acro, Inc.: The accompanying Information Statement is being furnished to the holders of shares of the common stock of Acro, Inc. (the "Company"), a Nevada corporation. The Board of Directors of the Company (the "Board") is not soliciting your proxy and you are requested not to send us a proxy. The purpose of this InformationStatement is to notify you of actions already approved by written consent of amajority of the voting stockholders and the Board: 1. To approve the adoption of a name change for theCompany from ACRO, Inc. to TransAmerican Capital Inc. (the "Name Change") 2. To approve the adoption of a reverse stock split of the Company’s common stock in a ratio of one (1) share for every one-hundred-fifty(150) existing shares of common stock outstanding. Any fractional shares will be rounded up. Anyshareholder with less than one hundred full shares after the reverse will be rounded up toone humdred (100) shares.(the “Reverse Split”). 3. To approve the adoption of an increase in the authorized capital stock of the Company from 700,000,000 shares with a par value of $0.001 all of which are designated as "Common Stock" to 750,000,000 shares with a par value of $0.001 of which 700,000,000 shares are designated as "Common Shares" and 50,000,000 shares are designated as "Preferred Shares". (the "Capital Stock Change"). The Name Change, the Reverse Split and the Capital Stock Change has been approved by the Board of Directors and the stockholders of action by written consent (the “Written Consent”) as of May 28, 2014 (the “Record Date”) by the majority stockholder holding 66.84% of the voting rights of the outstanding shares of our common stock, par value $0.001 per share (the “Common Stock”) consisting of 19,529,369 shares of Common Stock. The Name Change, the Reverse Split and the Capital Stock Change will become effective no sooner than twenty (20) days after we mail this notice and the accompanying Information Statement to our stockholders, The written consent that we received constitutes the only stockholder approval required for the actions under Nevada law and, as a result, no further action by any other stockholder is required to approve the actions and we have not and will not be soliciting your approval of the Name Change, the Reverse Split or the Capital Stock Change. This notice and the accompanying Information Statement are being mailed to our stockholders on or about August 1, 2014. This Information Statement is being provided to you pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended. It contains a description of the Name Change, the Reverse Split, and the Capital Stock Change as well as summary information regarding the transactions covered by the Information Statement. We encourage you to read the Information Statement thoroughly. You may also obtain information about us from publicly available documents filed with the Securities and Exchange Commission (the “SEC”). We may provide only one copy of the Information Statement to shareholders who share an address, unless we have received instructions otherwise. If you share an address, your household has received only one copy of this Information Statement and you wish to receive another copy, please contact our corporate secretary at the address or telephone number above. If you have received multiple copies and only wish to receive one copy of our SEC materials, you also may contact us at the address and phone number above. By Order of the Board of Directors, /s/ Joshua Griggs. Joshua Griggs. Chief Executive Officer August 25, 2014 ACRO, INC. 1, SUITE 134-271 MABLETON, GA 30126 (404) 537-2900 INFORMATION STATEMENT August 25, 2014 Action by Written Consent of Majority Stockholders WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Exchange Act, to the holders (the “Stockholders”) of the Common Stock, of Acro, Inc., a Nevada corporation (the “Company” or “Acro”), to notify such Stockholders of the following: 1.
